Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission file number 000-49962 NEAH POWER SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0418806 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 22118 20th Avenue SE, Suite 142 Bothell, Washington 98021 (Address of principal executive offices) (425) 424-3324 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of August 10, 2012 Common Stock, $0.001 par value 363,724,305 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1 . Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures. 20 PART II - OTHER INFORMATION 21 Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 22 Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 5 . Other Information 23 Item 6 . Exhibits 23 SIGNATURES 24 EXHIBIT INDEX 25 1 Table of Contents PART 1 – FINANCIAL INFORMATION Part I, Item 1. Financial Statements NEAH POWER SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, September 30, 2012 2011 Current assets Cash and cash equivalents $ 563,739 $ 5,097 Note receivable 52,400 47,500 Prepaid expenses and other current assets 181,713 29,299 Total current assets 797,852 81,896 Property and equipment, net 7,378 13,273 Total assets $ 805,230 $ 95,169 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 714,366 $ 1,794,935 Accrued compensation and related expenses 821,174 771,473 Other liabilities 100,454 573,667 Advances on stock subscriptions - 142,200 Notes payable and accrued interest, net of discount of $26,098 and respectively 157,661 355,861 Current portion of obligation to building landlord 80,000 - Total current liabilities 1,873,655 3,638,136 Long term portion of obligation to building landlord 26,665 - Total liabilities 1,900,320 3,638,136 Commitments and contingencies Stockholders' deficit Preferred stock - $0.001 par value; 5,000,000 shares authorized Series A convertible; 2,500,000 shares designated No shares and 1,380,000 shares issued and outstanding, respectively - 1,380 Series B convertible; 1,000,000 shares designated 420,700 and 322,094 shares issued and outstanding, respectively 421 323 Series C convertible; 1,000,000 shares designated 104,419 and no shares issued and outstanding, respectively 104 - Common stock $0.001 par value, 500,000,000 shares authorized, 363,670,228 and 129,817,322 shares issued and outstanding, respectively 363,670 129,817 Additional paid-in capital 54,007,577 51,475,892 Accumulated deficit (55,466,862) (55,150,379) Total stockholders' deficit (1,095,090) (3,542,967) Total liabilities and stockholders' deficit $ 805,230 $ 95,169 See Notes to Condensed Consolidated Financial Statements 2 Table of Contents NEAH POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended June 30, For the nine months ended June 30, 2012 2011 2012 2011 Revenues $ - $ - $ 189,500 $ - Operating expenses Research and development expense 128,770 108,370 245,559 274,740 General and administrative expense 440,637 638,042 1,085,408 1,682,929 Total operating expenses 569,407 746,412 1,330,967 1,957,669 Loss from operations (569,407) (746,412) (1,141,467) (1,957,669) Other income (expense) Interest expense (72,966) (261,655) (228,701) (450,318) Gain (loss) on settlement of liabilities, net 49,997 (203,774) 1,056,685 (463,374) Other expense (3,000) (1,457) (3,000) (11,457) Net loss $ (595,376) $ (1,213,298) $ (316,483) $ (2,882,818) Basic and diluted loss per common share $ (0.00) $ (0.01) $ (0.00) $ (0.04) Basic and diluted weighted average common shares outstanding 321,632,460 102,134,271 213,858,227 81,843,434 See Notes to Condensed Consolidated Financial Statements 3 Table of Contents NEAH POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended June 30, 2012 2011 Cash flows from operating activities: Net income (loss) $ (316,483) $ (2,882,818) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 5,895 7,441 Amortization of debt discount 167,413 245,222 Stock-based compensation expense from options, warrants, and shares issued for services 315,673 524,408 Issuance of note payables as consideration for consulting services 20,250 - Interest paid with warrants 20,849 (Gain) Loss on settlement of liabilities, net (1,056,685) 463,374 Other (4,899) Changes in operating assets and liabilities Prepaid expenses and other current assets (152,415) (2,161) Accounts payable 563 685,990 Accrued compensation and related expense 49,701 - Accrued interest and other liabilities (244,301) 398,394 Net cash used in operating activities (1,194,439) (560,150) Cash flows from investing activities: Issuance of notes receivable - (35,000) Cash payments for acquisition of SolCool - - Net cash used in investing activities - (35,000) Cash flows from financing activities: Proceeds from sale of common stock, net 1,050,520 - Proceeds from notes payable, net 53,000 170,990 Advances on equity or debt investment - 304,500 Proceeds from sale of preferred stock 660,935 127,200 Principal payments on notes payable (11,374) (10,000) Net cash provided by financing activities 1,753,081 592,690 Net change in cash and cash equivalents 558,642 (2,460) Cash and cash equivalents, beginning of year 5,097 2,871 Cash and cash equivalents, end of year $ 563,739 $ 411 Supplemental cash flow information Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Noncash investing and financing activities Shares and Warrants issued in connection with settlement of liabilities and conversion of convertible notes $ 535,960 $ 1,116,583 Accounts payable exchanged into notes payable and long term obligations $ 325,851 $ - Discount (including beneficial conversion feature) on notes payable $ 134,973 $ 302,137 Exchange of preferred stock for promissory note $ 75,900 $ - See Notes to Condensed Consolidated Financial Statements 4 Table of Contents NEAH POWER SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT For the nine months ended June 30, 2012 Preferred stock Total Series A Preferred Stock Series B Preferred Stock Series C Preferred Stock Common stock Additional Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount paid-in capital Deficit Deficit Balances at September 30, 2011 1,380,000 $ 1,380 322,904 $ 323 - $ - 129,817,322 $ 129,817 51,475,892 $ (55,150,379) $ (3,542,967) Issuance of common stock in settlement of liabilities 8,287,565 8,288 50,838 59,126 Issuance of common stock on conversion of notes payable 91,240,124 91,240 385,594 476,834 Issuance of common stock and warrants for services and interest 4,150,000 4,150 185,629 189,779 Proceeds from common stock funding 118,357,143 118,357 932,163 1,050,520 Stock-based compensation - options 55,894 55,894 Issuance of Series A Preferred Stock - - - Return of Series A Preferred Stock in exchange for note payable (1,380,000) (1,380) (74,520) (75,900) Issuance of Series B Preferred Stock 142,200 142 142,058 142,200 Conversion of Series B Preferred Stock to common stock (44,404) (44) 10,164,212 10,164 (10,120) - Issuance of Series C Preferred Stock 104,420 104 730,831 730,935 Beneficial conversion feature on convertible debt issued 134,973 134,973 Shares previously recorded as issued and outstanding - - Dividends Series C Preferred Stock 1,653,862 1,654 (1,654) - Net loss for the nine months June 30, 2012 (316,483) (316,483) Balances at June 30, 2012 - $- 420,700 $ 421 104,420 $ 104 363,670,228 $ 363,670 $ 54,007,577 $ (55,466,862) $ (1,095,090) See Notes to Condensed Consolidated Financial Statements 5 Table of Contents NEAH POWER SYSTEMS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended June 30, 2012 and 2011 Note 1. Organization and Description of Business Neah Power Systems, Inc. (the “Company”, “we”, “us” or “our”) was incorporated in the State of Nevada in 2001 under the name Growth Mergers, Inc. In 2006, we entered into an Agreement and Plan of Merger whereby Growth Acquisitions, Inc., a Washington corporation and wholly owned subsidiary of Growth Mergers, Inc., merged with and into Neah Power Systems, Inc., a Washington corporation (“Neah Power Washington”). Following the merger, Growth Mergers, Inc. changed its corporate name to Neah Power Systems, Inc. By virtue of this merger, Neah Power Washington became our wholly owned subsidiary. We are engaged in the development and sale of renewable energy solutions using our direct methanol micro fuel cell technology. Our fuel cells are designed to replace existing rechargeable battery technology in a variety of applications and can run in either aerobic or anaerobic modes. We are developing solutions specifically targeted for the military, transportation vehicles, and portable electronics applications. We use a unique patented, silicon-based design for our PowerChip TM micro fuel cells that creates higher power densities and enables lighter-weight, smaller form-factors, and will potentially create more cost effective, manufacturing and potentially lower product costs. Our laboratory facilities and corporate office is located in Bothell, Washington. Our website is www.neahpower.com . Note 2. Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and note disclosures required by U.S. generally accepted accounting principles for complete financial statements. The accompanying unaudited financial information should be read in conjunction with the audited consolidated financial statements, including the notes thereto, as of and for the fiscal year ended September 30, 2011, included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on January 3, 2012. The information furnished in this Report reflects all adjustments (consisting of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of our consolidated financial position, results of operations and cash flows for each period presented. The results of operations for the interim period ended June 30, 2012 may not be indicative of future results. Reclassifications Certain reclassifications have been made in the accompanying prior year condensed consolidated financial statements to provide for consistent and comparative presentation with current year condensed consolidated financial statements. These reclassifications had no material effect on net loss, stockholders’ deficit, cash used or provided by operating, financing or investing activities. Fair value of financial instruments The fair value of our financial instruments, including cash and cash equivalents, notes receivable, accounts payable, certain accrued liabilities and notes payable approximates the carrying amounts value due to their short maturities. The short-term and long-term fair value of the long-term obligation to our landlord approximates the carrying value based on current interest rates. Recently Issued Accounting Pronouncements In June 2011, the FASB issued ASU No.2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU No.2011-05 eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity. All non-owner changes in shareholders’ equity instead must be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Also, reclassification adjustments for items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements. ASU No.2011-05 will be effective for the Company for the quarter ending December31, 2012. The adoption of this guidance will have no impact on the Company’s financial condition and results of operations. 6 Table of Contents In May2011, the FASB issued ASU No.2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 clarifies and changes the application of various fair value measurement principles and disclosure requirements, and was effective for the Company in the second quarter of fiscal 2012 (January1, 2012). The adoption of this guidance did not have an impact on the Company’s consolidated financial condition and results of operations. Note 3. Net Income and Loss per Share Earnings per share is calculated in accordance with the ASC Topic 260, “Earnings Per Share.” Basic net income or loss per share is computed by dividing the net income or loss available to common stock holders by the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options and warrants were converted or exercised. Also, under this method, convertible notes are treated as if they were converted at the beginning of the period. There was no difference between the basic and diluted weighted average shares or earnings for the three and nine months ended June 30, 2012 and 2011 as all common stock equivalents were anti-dilutive due to net losses. The following common stock equivalents were excluded from net loss per share computations. Three months ended June 30, Nine months ended June 30, 2012 2011 2012 2011 Convertible Preferred Stock 162,372,288 9,472,340 162,372,288 9,472,340 Convertible debt 11,866,336 44,965,670 11,866,336 44,965,670 Common stock options 260,882,543 21,282,543 260,882,543 21,282,543 Common stock purchase warrants 241,021,747 5,481,119 241,021,747 5,481,119 All the common stock equivalents outstanding which, if added to common stock outstanding, would put common stock in excess of total authorized shares as of June 30, 2012. As of June 30, 2012, our Preferred Stock Series B is convertible only at our election, and in the case of our Preferred Series C only after 6 months outstanding. Also, the ability to exercise certain warrants and options is conditioned upon an increase in our authorized shares.As a result we do not have outstanding securities that could convert into more common shares than we currently have authorized. Note 4. Other Liabilities and Obligation to Landlord Deferred Revenue Included in other liabilities at September 30, 2011 was deferred revenue of $189,500 pursuant to a development agreement with a customer to develop proof-of-concept fuel cell power source prototypes. In November 2011, we received notification from the customer of acceptance of completion of the development agreement and we recognized revenue of $189,500 in the nine months ended June 30, 2012. Abramowitz Settlement In March 2012, we finalized settlement terms with Paul Abramowitz, former Chairman, Director and CEO of the Company whereby we agreed to pay Mr. Abramowitz $128,000 to settle outstanding claims and counter-claims under litigation with $45,000of this amountpaid by our directors’ and officers’ liability insurer. On May 1, 2012, we paid Mr. Abramowitz $53,000, which represented full and final settlement of all outstanding claims and counter-claims under litigation (Note 8). During the nine months ended June 30, 2012 we recorded $231,000 in gains on settlement of legal claims and cross-claims concerning the Paul Abramowitz litigation matter. 7 Table of Contents Obligation to Landlord In November 2011, we entered an agreement whereby our landlord forgave approximately $197,000 of our existing account balance, which is included in gain (loss) on settlement of liabilities in our condensed consolidated statements of operations. This reduced to $195,000 our total past due obligation to the landlord which we agreed to pay an initial payment of $35,000 plus $160,000 in 24 monthly payments of $6,667 commencing in December 2011, in full settlement and payment of prior past due balances. On the condensed consolidated balance sheet as ofJune 30, 2012, the balance of this obligation was $106,665, with $80,000 as the short-term portion of the long-term obligation and $26,665 as the long-term portion. Note 5. Notes Payable Notes payable and accrued interest consisted of the following at June 30, 2012 and September 30, 2011: June 30, 2012 September 30, 2011 Convertible debentures $53,000 $210,534 Notes Payable 130,539 180,592 Accrued interest 220 23,273 Debt discount (26,098) (59,538) $ 157,661 $355,861 Settlements of Notes Payable and Accounts Payable In December 2011, we entered into a settlement agreement and mutual release whereby a service provider discharged in full a note obligation in exchange for a mutual release by both parties of any future claims against the other. For the nine months ended June 30, 2012, the entire balance of approximately $152,000, including accrued interest, was written off and recorded as a gain on settlement of liabilities. In December 2011, we issued 6,000,000 shares of our common stock, valued at approximately $36,000, to an affiliate of Southridge in full settlement of an outstanding balance of $180,000 owed for services provided under a consulting agreement. The remaining balance of approximately $144,000 was written off and recorded as a gain on settlement of liabilities during the nine months ended June 30, 2012. In February 2012, we entered into a settlement agreement and mutual release whereby a service provider discharged in full our accounts payable obligation in the amount of approximately $60,000 in exchange for a mutual release by both parties of any future claims against the other pertaining to services provided and obligations owed. During the nine months ended June 30, 2012, this balance was written off and recorded as a gain on settlement of liabilities. In March 2012, we entered into a settlement agreement and mutual release with a service provider whereby the provider agreed to exchange the balance on account of approximately $155,000 for a convertible note payable in the amount of $60,000 plus 1,500,000 shares of our common stock valued at $18,000. The remaining balance of $77,000 was written off and recorded as a gain on settlement of liabilities during the nine months ended June 30, 2012. In May 2012, we issued 6,000,000 shares of our common stock in full payment of the note payable amount. In June 2012, we entered into a trade debt settlement and promissory note with a service provider whereby we paid the provider $15,000 and agreed to pay $65,000 by July 15, 2012 in settlement of the full amount due. The remaining balance of $29,000 was written off and recorded as a gain on settlement of liabilities during the three and nine months ended June 30, 2012. As of the date of this report, the balance of $65,000 remains unpaid. 8 Table of Contents During first nine months of fiscal year 2012, we entered into settlement agreements with other vendors to reduce outstanding account balances. Gains from these settlements of approximately $31,000 and $177,000 were recorded as a gain on settlement of liabilities for the three and nine months ended June 30, 2012, respectively. For settlement agreements convertible into common shares, we recorded debt discounts for beneficial conversion features in the amount of approximately $0 and $29,000 for the three and nine months ended June 30, 2012, respectively. Debt discount recognized as interest expense in the three and nine months ended June 30, 2012 was approximately $1,000 and $29,000, respectively. During the nine months ended June 30, 2012, we issued a total of 7,485,071 shares of our common stock, valued at approximately $59,000, in payments against vendor settlement notes payable. Amendment and Conversion of Promissory Note to Common Stock In October 2011, Summit Trading Limited (“Summit”) assigned a $15,000 promissory note balance to Southridge Partners II, LP (“Southridge”). Subsequent to the assignment, we entered into an agreement with Southridge whereby terms of the note were amended (the “Amended Note”) and provided for conversion into our common stock. We recorded the estimated value of a beneficial conversion feature on the Amended Note in the amount of approximately $12,000, which was recognized as interest expense during the nine months ended June 30, 2012. In October 2011, the Amended Note was converted into 3,991,411 shares of our common stock pursuant to the conversion terms in full satisfaction of the note balance. Conversion of Debt Instruments to Common Stock In October 2011, Southridge converted approximately $19,000 of a convertible note it held into 5,509,158 shares of our common stock. We recognized $8,000 in debt discount related to the conversion of this note as interest expense in the nine months ended June 30, 2012. In February 2012, a note holder converted certain debentures with an aggregate principal balance of approximately $50,000 plus accrued interest of approximately $5,000 into 12,564,706 shares of our common stock. In March 2012, Southridge converted a note payable in the principal amount of approximately $6,000 for 776,944 shares of our common stock. During the nine months ended June 30, 2012, we recognized approximately $5,000 as interest expense related to a debt discount resulting from a beneficial conversion feature pertaining to this note. In May 2012, Green World Trust converted several convertible notes in the aggregate principal amount of $156,000 and accrued interest of $11,046 into 37,052,294 shares of our common stock. Exchange Series A Preferred Stock for Convertible Promissory Notes In October 2011, we issued to Southridge two convertible promissory notes in principal amounts of approximately $50,000 and $26,000, in exchange for Southridge’s cancellation of 1,380,000 shares of our Series A preferred stock. For the nine months ended June 30, 2012, we recorded to interest expense the estimated value of the beneficial conversion feature pertaining to these notes of approximately $56,000. In November 2011, approximately $51,000 of the promissory notes was converted into 11,275,366 shares of our common stock leaving a balance remaining of $25,000. In November 2011, Southridge assigned the remaining $25,000 balance to five investors who converted the $25,000 balance of the promissory notes, plus interest, into 7,385,174 shares of our common stock. Issuance of Convertible Promissory Note In April 2012, we issued a convertible promissory note in the amount of $53,000 to an investor for net proceeds of $50,000. The note is interest bearing at an annual rate of 8% and has a maturity date of January 13, 2013. After six months from the date of issue, the promissory note may be converted into shares of common stock at a rate of 58% of the average of the three lowest closing bid prices during the ten trading days prior to notice to convert.
